Citation Nr: 1033773	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-33 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from April 2007 and September 2007 rating decisions of the 
Muskogee, Oklahoma Department of Veterans' Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for an acquired psychiatric disorder, to include PTSD.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

VA has a duty to assist the Veteran in obtaining credible 
evidence to corroborate his alleged stressor, such as a request 
for corroborating information from the U.S. Army and Joint 
Service Records Research Center (JSRRC).  In order for VA to 
attempt to verify an alleged stressor, at a minimum, the Veteran 
must provide a stressor that can be documented.  M21-1MR, Part 
IV.ii.1.D.14.d.  

The Veteran's DD form 214 indicates that he served on active duty 
from September 1967 to September 1969 with 11 months and 29 days 
of Foreign Service with the "USARPAC."  He was awarded the 
National Defense Service Medal, the Vietnam Service Medal, the 
Vietnam Campaign Medal and two overseas bars.  His service awards 
do not reflect any attachments of the "V" device, indicating 
service with valor and reflective of combat participation.  See 
generally Army Regulation 672-5-1, 40.  

The Veteran's service personnel records reflect that he served in 
the Republic of Vietnam from March 1968 to March 1969 while 
assigned to the 669th Transportation Company, and that his 
principal duties included that of a heavy truck driver and senior 
heavy truck driver.  The Veteran's DD form 214 shows that that 
his military occupational specialty (MOS) was that of a "Lt 
Vehicle Driver."  Accordingly, these service department records 
are sufficient to verify that the Veteran served in a location 
that would involve "hostile military or terrorist activity."  
See 75 Fed. Reg. 39943 (July 13, 2010) (new regulatory standards 
to be codified at 38 C.F.R. § 3.304(f)(3)).

In letters dated in March 2006, July 2006, December 2006 and 
February 2007, the Veteran was informed that additional 
information was necessary with respect to his alleged in-service 
stressors, namely dates of the incident, location of the incident 
and an approximate time (within a two month specific date range) 
of the stressful event in question.  He was also notified that 
additional information was necessary to with respect to his 
alleged in-service stressors in a November 2008 Informal 
Conference with a Decision Review Officer.  

Notably, in a March 2006 statement, the Veteran reported that his 
first stressful incident occurred on March 10, 1968, Northeast of 
Qui Nhon City while he was assigned to the "8gP, 54T, 669T" 
unit.  He stated that at this time, he was learning the routine 
delivering of ammunition to a depot near Qui Nhon City, he saw a 
smoke trail and two guys running by saying a bunker was "going 
up."  The Veteran reported that he got out of the truck and 
climbed through barbed wire to take cover.  The second incident 
he reported was in April 1968 in the Mang Yang Pass while he was 
assigned to the "8gP, 54T, 669T" unit.  At this time, the 
Veteran reported that he was in a stopped convoy awaiting 
clearance after an ambush on a tanker unit and, while heading 
back to his base, he saw bodies of the Viet Cong that were pulled 
from the tree line and piled up on the side of the road.  

In any event, VA has not yet attempted to verify the Veteran's 
claimed stressors through contacting the JSSRC.  The Board notes 
that the RO has provided the Veteran with notice on several 
occasions that additional information is necessary with respect 
to his alleged in-service stressors, however, as the Veteran has 
provided VA with the description of each incident including 
exposure to a bunker on fire and dead bodies of the Viet Cong 
following an ambush, the general dates and places of each 
incident, and a unit of assignment ("8gP, 54T, 669T" also noted 
as the 669th Transportation Company in his service records), the 
matter must be remanded for VA to attempt to verify the Veteran's 
claimed stressor by contacting JSSRC.

The record also indicates the Veteran is diagnosed with PTSD.  VA 
outpatient treatment reports from December 1996 to October 2007 
reflect that the Veteran has been treated for and diagnosed with 
PTSD and anxiety disorder.  However, these records reflect that 
the Veteran reported his in-service stressors included seeing 
bodies which was horrifying to him and being horrified by human 
remains.

In considering the Veteran's statement concerning his accounts of 
actual or suspected exposure to a bunker fire and an ambushed 
tanker unit in Vietnam, including his accounts of horror from 
having witnessed dead bodies as a result of an ambushed tanker 
unit, within the purview of the new standard of 38 C.F.R. 
§ 3.304(f)(3), the Veteran should be schedule for a VA 
psychiatric examination which takes into account the complete 
evidentiary picture and addresses the etiological basis for any 
current psychiatric disability, including PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The information obtained from the Veteran 
concerning his alleged in-service stressors 
(namely, his unit being exposed to a bunker 
fire while learning to do a routine delivery 
on March 10, 1968, Northeast of Qui Nhom 
City, and his unit being a part of a stopped 
convey awaiting clearance after an ambush on 
a tanker unit that resulted in casualties in 
April 1968 in the Mang Yang Pass, both while 
assigned to the "8gP, 54T, 669T" unit 
(noted as the 669th Transportation Company in 
his service records)), as well as relevant 
information from his service personnel 
records, (his service in Vietnam from 
March1968 to March 1969, his assignment to 
the 669th Transportation Company and his MOS 
as a heavy truck driver) should be sent to 
the U. S. Army and Joint Services Records 
Research Center (JSRRC), requesting that an 
attempt be made to independently verify these 
particular claimed stressors.

2.  Thereafter, the RO should review the 
evidence of record, including the information 
obtained, and make a specific written 
determination as to whether the Veteran's 
stressor events (namely, taking cover from a 
bunker that was going up in smoke while 
learning to do a routine delivery on March 
10, 1968, Northeast of Qui Nhom City and 
seeing bodies of the Viet Cong that were 
pulled from the tree line and piled up on the 
side of the road in April 1968 in the Mang 
Yang Pass, both while assigned to the "8gP, 
54T, 669T" unit), are consistent with the 
"places, types and circumstances" of 
service; and, if not, whether the alleged 
stressor events are otherwise verified by the 
record.

3.  The RO/AMC should then schedule the 
Veteran for a VA psychiatric examination by 
an appropriate specialist to determine the 
current nature and etiology of any 
psychiatric disorder found to be present; and 
to determine if the Veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to the Veteran's 
claimed in-service stressful events, i.e., 
taking cover from a bunker that was going up 
in smoke while learning to do a routine 
delivery on March 10, 1968, Northeast of Qui 
Nhom City and/or seeing bodies of the Viet 
Cong that were pulled from the tree line and 
piled up on the side of the road in April 
1968 in the Mang Yang Pass, both while 
assigned to the "8gP, 54T, 669T" unit.  The 
examination report is to contain a notation 
that the examiner reviewed the claims file.  
The psychiatric examination is to include a 
review of the Veteran's history and current 
complaints, as well as a comprehensive mental 
status evaluation and any tests deemed as 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is causally linked to his 
claimed in-service stressful events, i.e., 
taking cover from a bunker that was going up 
in smoke while learning to do a routine 
delivery on March 10, 1968, Northeast of Qui 
Nhom City, and/or seeing bodies of the Viet 
Cong that were pulled from the tree line and 
piled up on the side of the road in April 1968 
in the Mang Yang Pass, both while assigned to 
the "8gP, 54T, 669T" unit?  If so, is it at 
least as likely as not (50 percent or greater 
probability) that the Veteran's responses to 
either (or both) of the claimed in-service 
stressful events involved a state of fear, 
helplessness or horror?

b.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD and; if 
so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as not 
(50 percent or greater probability) that any 
current diagnosis of a psychiatric disorder, 
other than PTSD, had its onset during service; 
was manifested within one year after the 
Veteran's discharge from service in September 
1969; or, was such a disorder caused by any 
event or incident that occurred during 
service, to include taking cover from a bunker 
that was going up in smoke while learning to 
do a routine delivery on March 10, 1968, 
Northeast of Qui Nhom City and seeing bodies 
of the Viet Cong that were pulled from the 
tree line and piled up on the side of the road 
in April 1968 in the Mang Yang Pass, both 
while assigned to the "8gP, 54T, 669T" unit?  

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  "More 
likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


